Citation Nr: 0917412	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-29 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
left ankle sprain, to include bursitis and tendonitis, rated 
as 20 percent disabling.

2.  Entitlement to an increased rating for muscle strain of 
the lumbosacral spine, rated as 20 percent disabling.

3.  Entitlement to an increased rating for muscle strain of 
the cervical spine, rated as 10 percent disabling prior to 
July 11, 2008, and as 20 percent disabling since July 11, 
2008.

4.  Entitlement to an increased rating for bursitis of the 
left elbow, rated as 20 percent disabling.

5.  Entitlement to a total disability rating based on 
individual employability due to service-connected disability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran served on active duty from March 1994 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

This case was remanded for additional development in January 
2008.  Thereafter, by a November 2008 rating decision, the 
Appeals Management Center (AMC) awarded a 20 percent rating 
for muscle strain of the cervical spine.  The award was made 
effective from July 11, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case, the 
veteran has not suggested that the recently assigned 20 
percent evaluation for his cervical spine disability would 
satisfy his appeal for a higher evaluation.  Nor has he or 
his representative otherwise suggested that the maximum 
rating available for that disability is not being sought.  
Therefore the Board concludes that the issue of entitlement 
to a higher rating for cervical spine disability remains open 
and is properly before the Board.


FINDINGS OF FACT

1.  The Veteran's left ankle disability equates to marked 
limitation of motion.  

2.  The Veteran's lumbosacral spine disability equates to 
limitation of flexion to 38 degrees.  

3.  The Veteran's cervical spine disability equates to 
combined range of motion of 210 degrees before July 11, 2008, 
and to limitation of forward flexion to 24 degrees since July 
11, 2008.  

4.  The Veteran's bursitis of the left elbow disability 
equates to range of motion from five to 130 degrees.  

5.  The veteran's service-connected disabilities do not 
combine to preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than the assigned 20 
percent for the veteran's left ankle disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2008).  

2.  The criteria for an increased rating for the veteran's 
lumbosacral strain disability have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5237 (2008).  

3.  The criteria for a rating higher than 10 percent prior to 
July 11, 2008, or higher than 20 percent thereafter for the 
veteran's cervical spine disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 
4.7, 4.71a, Diagnostic Code 5237.  

4.  The criteria for an increased rating for the veteran's 
bursitis of the left elbow have not been met.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10, 4.14, 4.40, 4.45, 4.7, 4.71a, 
Diagnostic Code 5206, 5207 (2008).  

5.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005) (Mayfield 
I), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006) (when VCAA notice follows the initial 
unfavorable AOJ decision, subsequent RO actions may 
"essentially cure[] the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in May 
2004, and February and June 2008.  (Although the complete 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While 
the notifications did not specifically mention that he should 
provide evidence demonstrating the effect that worsening had 
on his daily life, the Board notes that the Veteran was 
informed in correspondence dated in February 2008 that he 
should provide statements from individuals who are able to 
describe from their knowledge and personal observations in 
what manner his disabilities had become worse, which 
logically would include both his employment and his daily 
life activities.  The Board therefore finds that the RO's 
notifications to the Veteran were in substantial compliance 
with the holding in Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  See Mayfield I, supra, at 130 (notice letter to 
claimant was in substantial compliance with regulation).   

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claims.  VA 
has no duty to inform or assist that was unmet.  



II.  Increased ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  The Court has also found that staged ratings 
are appropriate for an increased rating claim when the 
factual findings show distinct time periods where a service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 
(2008).  Except as already staged by the originating agency, 
the Board has found no medical evidence of record that would 
warrant any other staged ratings for these increased rating 
claims.  

When a specific disability is not listed in the rating 
schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical location and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In determining the degree of limitation of motion, several 
regulatory provisions are taken into consideration:  the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The evaluation of the same disability under various 
diagnoses is to be avoided.  38 C.F.R. § 4.14 (2007).  Here, 
as will be seen in the background discussions, these 
regulatory provisions were taken into account in assessing 
the range of motion of the veteran's ankle, spine, and elbow.  

A.  Left ankle

The Veteran has had several surgeries for his service-
connected left ankle disability, described when it was 
service connected as left ankle sprain to include bursitis 
and tendinitis.  This disability was originally rated as 
being non-compensably (zero percent) disabling.  The rating 
was temporarily increased to 100 percent on two occasions due 
to surgeries and recuperation.  The ankle was rated as 20 
percent disabling beginning in April 2001, and the Veteran 
now seeks a higher rating.  

The Veteran was afforded an examination in July 2004.  He 
complained of left ankle pain, which he described as being a 
seven on a scale of zero to 10, and as being a nine during 
flare-ups.  The Veteran reported two ankle-related surgeries 
(the reports of which are of record), resulting in bone 
grafts and placement of a clam shell brace.  The examiner 
reported that range of motion of the left ankle revealed that 
the ankle was fixed at five degrees of plantar flexion, but 
then went on to note that the Veteran could plantar flex the 
foot with pain to 15 degrees.  X-ray examination showed early 
spur on the inferior aspect medial malleolus.  The examiner's 
diagnosis was talar dome cystic lesions in the left ankle, 
status-post surgical intervention and bone graft replacement.  
The examiner opined that the Veteran's service-connected 
ankle disability had worsened, and that it prevented him from 
performing his usual occupation as a carpenter.  

The Veteran underwent another, arthroscopic, procedure on his 
left ankle in December 2004.  A post-operative memorandum 
from the Veteran's surgeon indicated that the Veteran's ankle 
arthroscopy rendered him unable to return to work pending a 
return visit to the clinic in early January 2005.  A January 
4, 2005, note from the same surgeon noted that the Veteran's 
ankle "looks good after ankle arthroscopy.  Seems to be 
moving a bit better."   

On remand the Veteran was afforded another ankle examination.  
The Veteran reported that he experiences a giving away 
sensation in the left ankle on at least a daily basis.  He 
did not complain of swelling or locking up, but did complain 
of pain within the joint itself.  He reported that he usually 
wears boots or high top tennis shoes for additional support, 
and wears an ankle brace when working, which he stated does 
help.  

The Veteran had a slight limp from left to right secondary to 
the ankle.  The examiner noted that the Veteran is self-
employed, and that his major problems related to employment 
had to do with his back.  There were no limitations noted 
regarding functional impairment and activities of daily 
living, and the examiner noted no related incapacitation.  

Examination revealed residual scarring form surgery.  Range 
of motion testing revealed plantar flexion from zero to 20 
degrees, inversion from zero to 15 degrees, and eversion from 
zero to 10 degrees.  The examiner reported that, according to 
a radiologist's report, x-ray examination of the left ankle 
was negative.  

The examiner observed that the Veteran used no assistive 
devices for ambulation, and that there was no interference 
regarding gait, walking, standing, or posture.  The examiner 
reported no functional limitation related to either the 
Veteran's occupation or his activities of daily living.  
There was no instability noted in the left ankle.  The 
examiner's assessment was that the Veteran had left ankle 
chronic strain with bursitis and tendonitis.  

The Veteran's left ankle bursitis is evaluated utilizing 
Diagnostic Code 5019.  38 C.F.R. § 4.71a.  Diagnostic Code 
5019, in turn, calls for rating the bursitis on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved as degenerative 
arthritis would be rated.  When the limitation of motion of 
the specific joint or joints involved is non-compensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed.  In the absence of 
limitation of motion, a 10 percent rating is for application 
with x-ray evidence of involvement of two or more major 
joints, or two or more minor joint groups.  A 20 percent 
rating is for application with x-ray evidence of involvement 
of two or more major joints, or two or more minor joint 
groups, with occasional incapacitating exacerbations.  

Limitation of motion of the Veteran's left ankle is rated 
utilizing Code 5271.  38 C.F.R. § 4.71a (2008).  Under 
Diagnostic Code 5271, a 10 percent rating is for application 
when there is moderate limitation of motion.  A 20 percent 
rating, the highest available under Diagnostic Code 5271, is 
for application when there is marked limitation of motion of 
the ankle.  

Here, the Veteran is already receiving the highest rating 
available for his left ankle disability under the applicable 
Diagnostic Code.  The Board therefore has looked to other 
Diagnostic Codes to determine if any would afford the Veteran 
a higher rating for his left ankle disability, but finds 
none.  A higher rating under Diagnostic Code 5270 would 
require that the ankle be ankylosed between 30 and 40 degrees 
in plantar flexion, or between zero and 10 degrees in 
dorsiflexion, which is not shown by the evidence of record.  
The Board therefore finds that a rating higher than the 
assigned 20 percent is not warranted.  

B.  Lumbosacral spine

The Veteran also seeks an increased rating for his service-
connected muscle strain of the lumbosacral spine, which is 
rated as 20 percent disabling.  At his July 2004 examination 
the Veteran complained of lumbosacral spine pain that he 
rated as being from nine to 10 on a scale of 10.  He reported 
flare-ups that he rated as 10+ that were precipitated by 
overuse.  Pain medications reportedly afforded him minimal 
relief.  The Veteran reported that his back pain did not 
radiate.  He reported that his back pain impacts his ability 
to walk and to work his usual occupation as a carpenter.  He 
reported no history of falls, but estimated that additional 
limitation of motion and function was 100 percent with flare-
ups.  

Examination revealed normal curvature of the spine, and that 
musculature was symmetric, with no atrophy noted.  Range of 
motion of the lumbosacral spine was to 70 degrees of flexion, 
17 degrees of extension, with lateral flexion to 20 degrees 
to the left and 15 degrees to the right; rotation was to 10 
degrees bilaterally.  Pain was noted at the upper limits of 
range of motion.  Repetition times five had no effect on 
range of motion.  Neurologically, the examiner found that 
deep tendon reflexes were 1+ bilaterally, and straight leg 
raises were negative.  There were no bowel or bladder 
symptoms.  X-ray examination was termed unremarkable.  The 
examiner's diagnosis was back strain.  

The report of a February 2005 neurological consultation shows 
chronic low back pain and radiculopathy mainly presenting as 
pain.  The Veteran reported that his back pain is a sharp and 
twisting pain rated as six to seven on a scale of 10, and 
that it occasionally radiated to the left hip and side of the 
leg down to the heel.  He reported that his toes sometimes 
tingle.  The Veteran reported that he worked actively in a 
carpentry business.  In an addendum to the report, the staff 
neurologist noted that the Veteran had persistent severe low 
back pain, but that the MRI of the lumbosacral spine was 
reported as normal.  

The Veteran was afforded another VA spine examination in July 
2008.  The Veteran complained of generalized stiffness in the 
lumbosacral spine, and that the pain radiated to the buttocks 
area, and occasionally to the hips, but he did not specify as 
to the frequency of this.  He denied any incontinence of 
urine or stool.  He stated to the examiner that his back pain 
had been progressively worse, and that it was interfering 
with his occupation as a self-employed carpenter.  He 
reported that he could work for several hours each day, and 
then usually had to stop due to increased back pain.  As a 
result, the Veteran reported that he was able to work only 
part time.  

The examiner noted that the Veteran walked with a slight limp 
left to right secondary to his ankle; there were no assistive 
devices noted.  Examination revealed back alignment that 
appeared to be adequate; musculature was intact without 
abnormality.  There was no neuropathy noted, and the Veteran 
denied neuropathy, incontinence of urine or stool, or 
generalized weakness or numbness.  Stimulation of the sciatic 
nerve notch revealed no abnormality.  Range of motion of the 
lumbosacral spine showed flexion to 48 degrees, with pain at 
the last 10 degrees of motion.  Extension was to 12 degrees, 
accompanied by facial grimacing.  Lateral flexion was to 12 
degrees to the right and 15 degrees to the left.  Rotation 
was to 15 degrees to the left, and to 20 degrees to the 
right.  X-ray examination revealed spasms in the thoracic 
spine, and a negative report regarding the lumbar spine.  
Sacral coccyx was negative.  

The VA schedule for rating disabilities of the spine provides 
for the evaluation of all spine disabilities under a General 
Rating Formula for Diseases and Injuries of the Spine.  The 
General Rating Formula is for use with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  A note calls for evaluation of any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a.  

Under the General Rating Formula, a 20 percent evaluation is 
for application with forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A 40 percent evaluation is for application when there is 
forward flexion of the thoracolumbar spine of 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine.  

A 50 percent evaluation is for application when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and 
a 100 percent evaluation is for application when there is 
unfavorable ankylosis of the entire spine.  Id.  

Alternatively, the rating criteria provide a Formula for 
Rating Intervertebral Disc Syndrome (IVDS) Based on 
Incapacitating Episodes rather than the General Rating 
Formula.  Here, because the Veteran has not been diagnosed 
with IVDS, rating based on incapacitating episodes is inapt.  

Applying the medical findings reported above, the Board finds 
that a rating higher than the assigned 20 percent is not 
warranted.  There is no evidence of forward flexion of the 
thoracolumbar spine being limited to 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine, as 
would be required for a higher rating.  Even taking into 
account the fact that forward flexion of the thoracolumbar 
spine elicited pain during the last 10 degrees of motion, the 
pain imposed limit, 38 degrees, was still above the 30 
degrees required for award of the higher, 40 percent, rating.  

As noted, chronic orthopedic and neurologic manifestations 
may be evaluated separately, but the Board notes that, when 
the veteran was evaluated for neurologic manifestations in 
July 2008, the examiner noted that the Veteran denied 
neuropathy, incontinence of urine or stool, or generalized 
weakness or numbness.  The Board acknowledges the comments 
contained in the report of a February 2005 neurological 
consultation that the Veteran reported radiculopathy, but 
also notes that that physician noted that that was mainly 
presenting as pain.  The Board also notes that neither the 
July 2004 nor the July 2008 examiner found any evidence of 
neurological symptoms related to the service-connected 
lumbosacral spine strain.  In short, the preponderance of the 
medical evidence of record is that there is no indication of 
positive manifestations of neurologic impairment related to 
the Veteran's service-connected lumbosacral spine disability.  
A higher rating therefore is not available for the veteran's 
lumbosacral spine disability and has not been warranted at 
any time during the course of the claim.  

C.  Cervical spine

The Veteran's cervical spine was initially rated as 10 
percent disabling, but was increased to 20 percent during the 
course of the instant appeal, effective from July 11, 2008.  
These stages must be considered.  Hart, supra.

The Veteran was afforded examinations in July 2004 and July 
2008 that are related to his cervical spine claim.  The 
Veteran reported that his neck pain was a constant ache that 
he rated as seven on a scale of 10, with flare-ups that he 
rated as nine to 10.  In 2004, range of motion of the 
cervical spine was to 45 degrees of flexion; extension was to 
20 degrees, left lateral flexion was to 35 degrees, and right 
lateral flexion was to 30 degrees.  Rotation was to 40 
degrees bilaterally.  There was pain at the upper limits of 
range of motion.  Repetition had no effect on range of 
motion, and there was no interference with breathing, eating, 
or speaking.  

The July 2008 examiner noted slight spasms to the cervical 
spine in both the left and right paravertebral areas.  Range 
of motion of the cervical spine was to 24 degrees of flexion 
and 10 degrees of extension.  Lateral flexion was to 28 
degrees on the left, and to 25 degrees on the right.  
Rotation was to 52 degrees on the right, and to 48 degrees on 
the left.  Flexion increased with repetitive motion from 24 
to 28 degrees.  The examiner reported no neurological 
abnormalities.  

Under the General Rating Formula, a 10 percent rating is for 
application when forward flexion of the cervical spine is 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the cervical spine is greater 
than 170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness exists.  A 20 
percent evaluation is for application with forward flexion of 
the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or muscle spasm 
or guarding severe enough to result in abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent rating may be assigned 
when forward flexion of the cervical spine is 15 degrees or 
less; or, there is favorable ankylosis of the entire cervical 
spine.  38 C.F.R. § 4.71a.

At the time of the July 2004 examination, the Veteran's 
cervical spine forward flexion was to 45 degrees, and the 
combined range of the cervical spine was 210 degrees, neither 
one of which warranted assignment of a rating higher than 10 
percent.  There is no indication in the medical record that 
pain and any functional loss associated with flare-ups 
equates to greater disability than contemplated by range of 
motion described on examination.

The July 2008 examiner reported that range of motion of the 
cervical spine was to 24 degrees of flexion.  Flexion 
actually increased with repetitive motion from 24 to 28 
degrees.  Nevertheless, based on the cervical spine range-of-
motion decrease to less than 30 degrees, the RO awarded a 20 
percent rating.  The Board finds, however, that a still 
higher rating is not warranted because the limitation of 
motion of the Veteran's cervical spine has not been shown to 
be 15 degrees or less, nor is there any evidence of any 
ankylosing of the spine.  There is no suggestion that the 
pain and flare-ups he described equate to this sort of 
limitation.

Once again, the preponderance of the evidence is that there 
is no indication of positive manifestations of neurologic 
impairment related to the Veteran's service-connected 
cervical spine disability.  A rating higher than the 10 
percent awarded prior to July 11, 2008, or a rating higher 
than the 20 percent awarded since then, is not warranted for 
the veteran's cervical spine disability, including 
consideration of associated objective neurologic 
abnormalities.  

D.  Left elbow

The Veteran's left elbow disability has been rated as 20 
percent disabling since it was originally service connected.  
He was afforded VA examinations related to his claim for an 
increased rating.  At his July 2004 examination the Veteran 
complained of left elbow pain that he rated as a six on a 
scale of 10.  The Veteran reported that flare-ups of the left 
elbow were precipitated by overuse, and, according to the 
Veteran, resulted in 100 percent additional limitation of 
motion and function.  Pain relief with medications was 
reported as moderate.  Examination of the left elbow showed 
that range of motion was from zero to 130 degrees of flexion; 
forearm supination was to 35 degrees, and pronation was to 80 
degrees.  Elbow x-rays were described as unremarkable.  The 
examiner diagnosed left elbow bursitis, and opined that this 
prevented the Veteran from lifting and carrying.  

The July 2008 examiner noted that his inspection of the left 
elbow revealed what appeared to be normal alignment.  There 
was tenderness noted deep within the joint, but no atrophy 
was noted.  Skin was warm and dry, and color was good to both 
arms.  Range of motion examination of the left arm revealed 
that extension was limited to five degrees, and that flexion 
was to 130 degrees.  Repetition revealed no change.  X-ray 
examination was negative.  The examiner's diagnosis was 
chronic left elbow bursitis.  

Range of motion of the elbow is rated utilizing the rating 
criteria found at Diagnostic Codes 5206, limitation of 
flexion, and 5207, limitation of extension.  38 C.F.R. 
§ 4.71a.  Both of these diagnostic codes differentiate 
between the major and minor of bilateral body parts, i.e., 
"handedness."  For example, if a veteran is right-handed, 
the rating criteria for the major appendage is applied.  
Here, the veteran is right-handed, and, because the 
disability being rated is the left elbow, the minor ratings 
are used.  

Under Diagnostic Code 5206, a non-compensable (zero percent) 
rating is for application when flexion is limited to 110 
degrees.  A 10 percent rating for application when flexion is 
limited to 100 degrees; a 20 percent rating is for 
application when flexion is limited to 90 degrees; a 30 
percent rating is for application when flexion is limited to 
55 degrees; and a 40 percent rating is for application when 
flexion is limited to 45 degrees.  

Here, utilizing the rating criteria for limitation of 
flexion, the evidence shows that the veteran's bursitis of 
the left elbow, currently rated as 20 percent disabling, does 
not warrant an increased rating at any time since the claim 
for increase because flexion has never been shown to be 
limited to 90 degrees.  In fact, as noted in the background 
discussion, flexion has never been shown to limited to worse 
than 130 degrees, even taking into account the DeLuca 
factors.  Limitation of flexion to 130 degrees is non-
compensable under Diagnostic Code 5206, and a higher 
disability rating based on limitation of flexion therefore is 
not warranted.

Under Diagnostic Code 5207, rating the minor elbow joint, a 
10 percent rating for application when extension is limited 
to 45 degrees; a 20 percent rating is for application when 
extension is limited to 75 degrees; a 30 percent rating is 
for application when extension is limited to 100 degrees; and 
a 40 percent rating is for application when extension is 
limited to 110 degrees.  Here, utilizing the rating criteria 
for limitation of extension, the evidence shows that the 
veteran's bursitis of the left elbow does not warrant an 
increased rating at any time since the claim because 
extension has never been shown to be limited to more than 
five degrees.  Limitation of flexion to five degrees does not 
come close to a compensable rating under Diagnostic Code 
5207, and a higher disability rating based on limitation of 
extension therefore is not warranted.  

The Board has considered whether utilizing another Diagnostic 
Code might result in a higher rating for the Veteran's left 
elbow bursitis disability, but finds none.  Diagnostic Code 
5205 is inapt because there is no evidence of ankylosis in 
the left elbow.  There is no evidence of impairment of flail 
joint, negating the use of Diagnostic Code 5209.  There is no 
evidence of impairment of the radius or ulna, eliminating the 
application of Diagnostic Codes 5210 through 5212.  Finally, 
Diagnostic Code 5213 is inapt because the Veteran's left hand 
is not shown to be fixed in supination or hyperpronation.  

The Board has considered the possibility of an extraschedular 
rating; however, the Board finds that the evidence does not 
show an exceptional or unusual disability picture as would 
render impractical the application of the regular schedular 
rating standards.  See 38 C.F.R. § 3.321 (2008).  The current 
evidence of record does not demonstrate that any of the 
Veteran's service-connected disabilities have resulted in 
frequent periods of hospitalization or in marked interference 
with employment.  Id.  While the Veteran has had two periods 
of recuperation following his ankle surgeries, the Board 
cannot conclude that these two periods, which occurred over a 
period of more than five years constitutes "frequent periods 
of hospitalization or in marked interference with 
employment."  

The Board does not dispute that the Veteran's service-
connected disabilities have an adverse effect on employment, 
but it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1.  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of any of these issues to the VA Central Office for 
consideration of an extraschedular evaluation is not 
warranted.  

III.  TDIU

The Veteran seeks award of TDIU based on his averment that 
his service-connected disabilities render him unemployable.  
Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1) (2008).  Total ratings are authorized 
for any disability or combination of disabilities for which 
the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4, 
prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected 
disability may be assigned where the veteran is rated at 60 
percent or more for a single service-connected disability, or 
rated at 70 percent for two or more service-connected 
disabilities and at least one disability is rated at least at 
40 percent, and when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
the service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 
(1991).

Individual unemployability must be determined without regard 
to any non-service-connected disabilities or the veteran's 
advancing age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 
(2008) (age may not be a factor in evaluating service-
connected disability or unemployability); Van Hoose v. Brown, 
4 Vet. App. 361, 363 (1993).

Here, the Veteran is service-connected for the four 
disabilities adjudicated in the previous section, each rated 
as 20 percent disabling.  While those disabilities 
numerically add up to 80 percent, VA regulations require that 
multiple disabilities be assessed in combination through the 
use of a Combined Ratings Table.  38 C.F.R. §  4.25.  
Utilizing the Combined Ratings Table, the combined level of 
the veteran's multiple disabilities is determined to be 60 
percent.  Id.  Thus, with the veteran's highest rated 
service-connected disability rated at 20 percent, and the 
combined disabilities evaluated as 60 percent, award of TDIU 
is not warranted based on disability percentages.  38 C.F.R. 
§ 4.16(a).  

It is also the policy of the VA, however, that all veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Where the 
veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), an extra-schedular rating 
is for consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, the Board 
must evaluate whether there are circumstances in the 
veteran's case, apart from any non-service connected 
conditions and advancing age, which would justify a total 
rating, based on unemployability.  Van Hoose, 4 Vet. App. at 
363; see also Hodges v. Brown, 5 Vet. App. 375 (1993); 
Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The fact that a veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate 
question is whether the veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  Moreover, as already noted, 
an inability to work due to non-service-connected 
disabilities or age may not be considered.  38 C.F.R. §§ 
4.14, 4.19.  In making its determination, VA considers such 
factors as the extent of the service-connected disabilities, 
and employment and educational background.  38 C.F.R. 
§§ 3.321(b), 3.340, 3.341, 4.16(b), 4.19.  

Here, the evidence shows that the Veteran is self-employed as 
a carpenter and that he also works as an unpaid preacher.  He 
also avers that his service-connected disabilities limit the 
amount that he can work in his chosen profession.  Thus, the 
facts are that the Veteran continues to be employed in his 
chosen line of work, albeit at less than full time.  But the 
criteria for award of TDIU is that the Veteran be totally 
incapable of performing the physical and mental acts required 
by employment, with no consideration given to his chosen line 
of work.  Put another way, just because the Veteran's 
service-connected physical disabilities limit the Veteran's 
ability to work as a carpenter does not mean that the Veteran 
is incapable of performing the physical and mental acts 
required by employment per se.  As the Court has noted, a 
high rating in itself is a recognition that the impairment 
makes it difficult to obtain and keep employment.  Van Hoose, 
supra, at 364.  

It is again undisputed that the veteran's multiple 
disabilities have an adverse effect on employment, but it 
again bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The Board also notes that the 
Veteran is still able to work, albeit with some limitations 
imposed by his painful disabilities, but it is these 
limitations on his ability to work for which he is already 
being compensated.  In other words, there is no indication 
that the Veteran can not engage in substantially gainful 
employment because of the combined effect of service-
connected disability.  Whether he can work as a carpenter is 
pertinent but does not control the outcome.  Given the lack 
of evidence showing unusual disability, as discussed above, 
with respect to the Veteran's service-connected disabilities 
that are not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of the issue 
of entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disability (TDIU) to the VA Central Office for consideration 
of an extraschedular evaluation is not warranted.  


ORDER

Entitlement to an increased rating for residuals of a left 
ankle sprain, to include bursitis and tendonitis, rated as 20 
percent disabling, is denied.

Entitlement to an increased rating for muscle strain of the 
lumbosacral spine, rated as 20 percent disabling, is denied.

Entitlement to an increased rating for muscle strain of the 
cervical spine, rated as 10 percent disabling prior to July 
11, 2008, and as 20 percent disabling thereafter, is denied.

Entitlement to an increased rating for bursitis of the left 
elbow, rated as 20 percent disabling, is denied.

Entitlement to a total disability rating based on individual 
employability due to service-connected disability is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


